PARKER, Judge.
Appellant raises but one question on this appeal, whether the evidence was sufficient to take the case to the jury. Citing State v. Johnson, 261 N.C. 727, 136 S.E. 2d 84 (1964), he contends that the State’s evidence and his own evidence is to the same effect and that all of the evidence tends to exculpate him. From this, he argues that his motions for dismissal should have been allowed. We do not agree.
*151State v. Johnson, supra, is easily distinguishable on its facts. In that case, a murder prosecution, the State’s only evidence that defendant committed the homicide was a confession which established a perfect self-defense. Circumstantial evidence corroborated this, and defendant’s evidence at trial was to the same effect. Thus, in that case there was no evidence which tended to contradict or impeach the exculpatory portion of defendant’s confession or her testimony at trial that she acted lawfully in self-defense.
 The facts of the present case are quite different and bring this case within the rule that the State is not bound by the exculpatory portions of a confession which it introduces if there is other evidence which tends to throw a different light on the homicide. See State v. Hankerson, 288 N.C. 632, 220 S.E. 2d 575 (1975), rev’d on other grounds, Hankerson v. North Carolina, 432 U.S. 233, 53 L.Ed. 2d 306, 97 S.Ct. 2339 (1977). In the present case there was such evidence. There was evidence that defendant left the scene of the killing promptly after the homicide, that when he was arrested a short time later there were no marks on his body to corroborate his statement that the deceased had hit him on the head with a stick, and that a prompt search of the area failed to reveal the presence of the stick. Finally, even if the deceased had assaulted defendant in the manner described by defendant, the nature of the wound which defendant admitted he inflicted on the deceased is such as to give rise to a permissible inference that excessive force was used. In view of all of the evidence, we hold that the case was one for the jury. Since no exception was taken to the court’s charge to the jury, it is presumed that the case was submitted to the jury under proper instructions.
No error.
Judges VAUGHN and WEBB concur.